Mr. Justice McGowan
dissenting. I cannot concur in the judgment pronounced by my brethren in this case. It seems to me that the statements of the complaint that the land of plaintiff bounded on the public road, and that he had a right of way leading from the same public road over the adjoining land of the defendant, amounted substantially to an allegation of right of way connecting with his lands. But if held strictly and literally not to be such allegation because of the public road running on the line and interposing an imaginary obstacle, the plaintiff should have leave to amend his complaint. That would not, in my judgfnent, violate the rule that an amendment should not “change substantially the claim or defence.” The plaintiff manifestly intended to claim a right of way appurtenant to his plantation as stated “for the use of the said Caneslatch plantation and those connected with it,” and therefore an amendment would not change the nature of the claim, but simply enable him to make perfect his imperfect allegations, which is the very object of amendment.
Judgment reversed.